Title: From James Madison to George W. Erving, 30 December 1822 (letter not found)
From: Madison, James
To: Erving, George W.


                ¶ To George W. Erving. Letter not found. 30 December 1822. Noted in the Numismatist 35 (1922): 143, as exhibited by George H. Blake at the New York Numismatic Club: “a case of seven bronze medals presented to President James Madison by George W. Erving. Accompanying the case and enclosed in it is a letter of acknowledgement, dated December 30, 1822, thanking Mr. Erving for his gift.” Erving sent JM two, probably identical, sets of seven bronze medals, one for himself and

another for Thomas Jefferson. Jefferson’s set included representations of George Washington, Benjamin Franklin, William Augustine Washington, John Eager Howard, Christopher Columbus, John Paul Jones, and Thaddeus Kosciuszko (Jefferson to Erving, 11 Apr. 1823, DLC: Jefferson Papers; Susan R. Stein, The Worlds of Thomas Jefferson at Monticello [New York, 1993], 245–47). The two parcels were delivered to JM by Hazlewood Farish (Erving to Anna Cutts, 19 Dec. [1822], ViU: Richard Cutts Papers).
            